EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with John McDonagh, Registration No. 75,078 on 05/24/2021.
 	
 	The claims have been amended as follows:
1.	(Currently Amended) A system comprising: 
one or more processors; and
a memory device holding an instruction set executable by the one or more processors to cause the one or more processors to perform operations comprising:
receiving a plurality of user events pertaining to a user engaging in a transaction for acquiring an item, the plurality of user events  initiating responsive to the user initiating a view of  the item in a user interface and terminating responsive to the user purchasing the item;
determining that the user is operating in a first cognitive operating mode in response to detecting the user initiating more than a threshold number of the plurality of user events;
determining that the user is operating in a second, different cognitive operating mode in response to detecting that a time between the user initiating a first one of the plurality of user events and the user initiating a second one of the plurality of user events exceeds a threshold amount of time, the first and second ones of the plurality of user events being sequential user events; and
responsive to determining that the user is nearing completion of the transaction, modifying the user interface based on an amount of time spent by the user operating in the first cognitive operating mode relative to an amount of time spent by the user operating in the second cognitive operating mode, the modifying the user interface including [[by]] causing display of information, related to the item, that was displayed while the user was operating in the first cognitive operating mode during the plurality of user events, the information that was displayed while the user was operating in the first cognitive operating mode excluding information displayed while the user was operating in the second cognitive operating mode

2.	(Currently Amended) The system of claim 1, wherein the information  that was displayed while the user was operating in the first cognitive operating mode is identified responsive to determining that the information that was displayed while the user was operating in the first cognitive operating mode was not reviewed by the user during the plurality of user events.

3.	(Canceled)

4.	(Previously Presented) The system of claim 1, wherein the determining that the user is operating in the second cognitive operating mode is further performed responsive to determining that a number of items of information reviewed by the user during the plurality of user events satisfies a threshold number of items of information.

5.	(Previously Presented) The system of claim 4, wherein the items of information comprise search results, the operations further comprising increasing a number of items  displayed as part of the search results while the user is operating in the second cognitive operating mode, relative to a number of items displayed as part of the search results while the user is operating in the first cognitive operating mode.

6.	(Previously Presented) The system of claim 1, wherein the determining that the user is operating in the second cognitive operating mode is further based on learned user behavior.

the modifying the user interface further including displaying a recommended course of action to the user for completing the transaction

8.	(Currently Amended) A computer-implemented method comprising: 
receiving a plurality of user events pertaining to a user engaging in a transaction for an item of an item listing, the plurality of user events  initiating responsive to the user navigating information displayed as part of the item listing in a user interface and terminating responsive to the user purchasing the item;
determining that the user is operating in a first cognitive operating mode in response to detecting the user initiating more than a threshold number of the plurality of user events;
determining that the user is operating in a second, different cognitive operating mode in response to detecting that a time between the user initiating a first one of the plurality of user events and the user initiating a second one of the plurality of user events exceeds a threshold amount of time, the first and second ones of the plurality of user events being sequential user events; and
responsive to detecting that the user is nearing completion of the transaction:
identifying information describing at least one commitment of the transaction that was displayed in the user interface while the user was operating in the first cognitive operating mode; and
modifying a property of an element in the user interface based on an amount of time the user is operating in the first cognitive operating mode relative to an amount of time the user is operating in the second cognitive operating mode, the modifying causing the element in the user interface to display the identified information, the identified information excluding information displayed while the user was operating in the second cognitive operating mode



10.	(Previously Presented) The computer-implemented method of claim 8, wherein the modifying the property of the element in the user interface comprises accentuating the identified information in a manner that is distinct from a visual appearance of the identified information as displayed in the user interface while the user was operating in the first cognitive operating mode.

11.	(Previously Presented) The computer-implemented method of claim 8, further comprising hiding a portion of the information displayed as part of the item listing from display in the user interface in response to detecting  a transition from the first cognitive operating mode to the second cognitive operating mode during the plurality of user events.

12.	(Canceled)

13.	(Previously Presented) The computer-implemented method of claim 8, wherein the determining that the user is operating in the second cognitive operating mode is further based on a pattern of the plurality of user events being consistent with a previous pattern of user events for the user.

14.	(Previously Presented) The computer-implemented method of claim 8, further comprising displaying a recommended course of action in the user interface for completing the transaction.


15.	(Currently Amended) A non-transitory machine-readable medium storing executable instructions, which, when executed by at least one processor of a machine, cause the machine to perform operations comprising:
receiving a plurality of user events pertaining to a user engaging in a transaction, the plurality of user events initiating responsive to the user navigating information displayed in a user 
determining that the user is operating in a first cognitive operating mode in response to detecting the user initiating more than a threshold number of the plurality of user events;
determining that the user is operating in a second, different cognitive operating mode in response to detecting that a time between the user initiating a first one of the plurality of user events and the user initiating a second one of the plurality of user events exceeds a threshold amount of time, the first and second ones of the plurality of user events being sequential user events; and
responsive to determining that the user is nearing completion of the transaction:
identifying information describing at least one commitment of the transaction that was displayed in the user interface while the user was operating in the first cognitive operating mode; and
modifying, based on an amount of time spent by the user operating in the first cognitive operating mode relative to an amount of time spent by the user operating in the second cognitive operating mode, a property of an element in the user interface to accentuate the identified information in a manner that is distinct from a visual appearance of the identified information as displayed in the user interface while the user was operating in the first cognitive operating mode.

16-18.	(Canceled)

19.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the determining that the user is operating in the second cognitive operating mode is further based on a pattern of the plurality of user events being consistent with a previous pattern of user events for the user.

20.	(Canceled) 

21.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the identified information comprises a display of user ratings for the subject item of the 

22.	(Canceled) 

23.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the modifying the property of the element in the user interface is performed responsive to determining that a cost associated with the subject item of the transaction exceeds a threshold value.

24.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the identified information comprises a display of at least one alternate purchase option and the modifying the property of the element in the user interface comprises providing a visual indication that a closer seller or a faster shipping option is available for the subject item of the transaction.

25.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the modifying the property of the element in the user interface comprises causing the element to display a summary of the identified information.

26.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the modifying the property of the element in the user interface comprises changing a location of the element in the user interface, the element in the user interface being configured to enable completion of the transaction.

27.	(Canceled) 

	The following is an examiner's statement of reasons for allowance:

In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 as a whole.  
 	At best the prior arts of record, specifically, Jacobi (US 2013/0046772) teaches a system for tracking user actions on an e-commerce website, identifying items of interest to the user, and using the information to provide product recommendations e.g., see Jacobi col. 6, line 43 to col. 7, line 10; col. 5, lines 3-19; col. 5, line 65 to col. 6, line 3; Fig. 6, col. 15, lines 36-40; col. 11, lines 23-33.  Gu (2013/0046772) teaches tracking a frequency of user actions in an e-commerce application and using it to provide purchase recommendations e.g., see Gu [0073-0075, 0033-0036], Table 2.   Dai (US 9,691,096) teaches tracking user activity patterns on an online shopper, include elapsed time between selections or clicks i.e., how long a particular page is displayed, to recommend items to a user e.g., see Dai Abstract, col. 4, lines 43-49; col. 5,  lines 4-25; col. 6, lines 38-41.  Wong (US 2016/0042279) teaches measuring time spent on a page and determining user’s connection to the page based on whether the time exceeds a threshold e.g., see Wong [0034].   Chang (WO 2017/028098) teaches recommending a website based on time spent on one website versus another website e.g., see Chang Abstract.
 
	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.

 	Thus, independent claims 1, 8 and 15 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143